PER CURIAM.
Appellant seeks review of an order dismissing its complaint with prejudice. After appellant was evicted from farm property he had leased from his landlords, appellees, he brought an action seeking to replevin certain crops he had planted during the first year of his tenancy, alleging that at the time of his eviction the crops were either mature and ready for harvest or were approaching maturity. Although growing crops may be treated as personalty for the purpose of sale, they are part of the *1152real estate until severed and follow the real estate unless specifically reserved. Simmons v. Williford, 60 Fla. 359, 53 So. 452 (1910). We find no error.
AFFIRMED.
MILLS and ERVIN, JJ., concur.
BOYER, Acting C. J., concurring specially-